The only matter presented on this motion for rehearing is a request for amplification or clarification of the sentence in our opinion which reads: "Appellant is not seeking to take action in his individual right, but instead is asserting a right of action on the part of the trustee in behalf of all bondholders."
When read in connection with the context of the opinion, we think the above, as intended, clearly means: Appellant is not seeking to individually prosecute this suit in violation of the "no-action clause" in the trust instrument, as contended by appellee; but instead he seeks to have the foreclosure prosecuted by the trustee in behalf of all bondholders. The record and our opinion clearly discloses that the appellant's action taken in the trial court and on the appeal was not in behalf of the trustee. Instead, the trustee was clearly an opposite party. Nor was appellant's action in behalf of other bondholders, all of whom were satisfied with or at *Page 76 
least acquiesced in the order of the trial court from which the appeal was taken.
The motion for rehearing is denied, but without costs.
CARR, BUSHNELL, SHARPE, BOYLES, REID, and NORTH, JJ., concurred. BUTZEL, C.J., did not sit. STARR, J., took no part in the decision on this motion for rehearing.